DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.

Response to Arguments
Applicant’s remarks on p. 6 with respect to the drawings objections have been fully considered but they are not persuasive.  The drawings must show every feature of the invention specified by the claims.  A garment inclusive of a display is not so well known that it a depiction is required to understand how applicant embodies this feature.  Applicant further submits that “at least FIG. 19 further obviates this requirement, showing LDU display 91” (remarks, p. 6).  While Fig. 19 does show the display, it is not embodied as part of the garment, as claimed.  For at least these reasons, the objection is maintained as appropriate.
display, as claimed, being incorporated into the wearable garment.  Applicant’s citations on p. 7 have merely demonstrated possession of the subject matter of parent claim 58 but they do not establish possession of the subject matter of claim 67.  Since the subject matter of claim 67 is more specific than the subject matter disclosed as of the filing date (including in consideration of documents incorporated by reference into applicant’s disclosure), applicant was not in possession of these limitations on the garment and the display.  
Applicant’s remarks on p. 8 with respect to the prior art combination incorporating teachings from Behar (US 2010/0274100) have been fully considered.  The rejection is withdrawn in view of applicant’s assertion that the disclosures were commonly owned.  However, applicant’s assertion does not preclude applicability of the corresponding WIPO disclosure in WO 2006/009830, as this publication qualifies as prior art under at least pre-AIA  35 U.S.C. 102(a) and 35 U.S.C. 102(b).  While the citations will change, the evidentiary basis for rejection is maintained.  Applicant has not contested the specific way in which the teachings of Behar were incorporated into Lanfermann in the obviousness combination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the garment comprising a display from claim 67 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note that claim 67 specifies that the local electronics "comprise a display configured to display data related to the signal" where parent claim 58 specifically requires the local electronics to be incorporated into the monitoring garment.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 67 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 67 specifies that the local electronics "comprise a display configured to display data related to the signal" where parent claim 58 specifically requires the local electronics to be incorporated into the monitoring garment.  Applicant does not have original written description support for the garment itself including a display.  This feature therefore introduces new matter.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 58, 59, 65, 68, 70, 71, 72, 74, 75, 76 are rejected as being unpatentable over Lanfermann et al. (US 2010/0234699) in view of Behar et al. (WO 2006/009830).
Lanfermann discloses a fitness/exercise monitoring system including a wearable monitoring garment to be worn around the chest of a person undertaking exercise, as in [0033].  The garment includes a plurality of physiological sensors which include at least pulse sensor 7, electromyography sensor 8 and respiratory sensors 9, and include at least four sensors 6-9 shown in Fig. 1.  Lanfermann additionally contemplates duplicating sensors of the same type, as in at least [0011]-[0012].  The cited garment sensors both detect (i.e., receive) and transmit physiological signals wirelessly, as in [0027].  The at least four physiological sensors therefore function to both transmit and receive.  The "comprising" transitional phrasing is open-ended and 
	Lanfermann further includes local electronics in the form of signal processing unit 1 in combination with communication unit 2 and memory unit 3 of Fig. 1 which functions to preprocess the signal by noise filtering and signal smoothing, as in [0028].  The memory 3 is capable of storing the preprocessed signal, and in the comparison of the signal to a template and calculation of deviations in [0028], the processed signal must necessarily be stored in at least RAM.  The local electronics cited from Fig. 1 provides communication of stored information to a remote user, as in [0030], where a physical therapist can "access the memory unit" of the local electronics "remotely via the internet" which constitutes communicating the stored preprocessed signals to a remote monitor, as claimed.  Observing the course of exercise remotely as in [0030] necessitates a remote display, as relevant to claim 70.	
While the garment of Lanfermann covers at least a portion of the subject's torso, as cited in [0033], and the incorporated sensors each function to both transmit and receive physiological signals, and include local electronics (signal processing unit 1 in combination with communication unit 2 and memory unit 3), the local electronics are not specifically incorporated into the garment proximate the sensors, nor is the garment shown.  However, in the same general field of wearable physiological and exercise monitoring devices, Behar specifically shows a monitoring garment comprising various physiological sensors and which is configured to cover at least a portion of the subject's torso, as in Fig. 1C.  The sensors are provided as distinct transmission and reception sensors, where the reception happens with unit 221 which "collects sensor data for wireless transmission [...]," as in [0043].  The local electronics are provided in a "local data unit" (LDU) which optionally may be "carried in or on or incorporated into the sensor 
The local electronics of both Lanfermann and Behar are further configured to determine a physiological parameter in their processing operations, inclusive of pulse, electromyography and respiration, as in at least [0028] of Lanfermann.  See also [0008] of Behar which teaches "sensors for respiratory functions; sensors for cardiac functions; sensors for blood oxygenation saturations [...]; sensors for skin temperatures, sensors for electroencephalographic signals," each of which impliedly convey determining a physiological parameter consistent with those identified in Lanfermann and inclusive of additional physiological parameter data.
The physiological parameter data of at least Lanfermann is evaluated to identify certain conditions by evaluating with respect to a range of acceptable deviation from signal templates, as in [0032] and element 5 of Fig. 1.  An indication is transmitted to the subject if an abnormal condition exists (i.e., if it deviates beyond acceptable deviation).  See at least the abstract for the case of sensor signals "deviat[ing] from the templates by more than a pre-determined value this is communicated to the person."  See also [0008]: "communicating to the person undertaking the exercise when the first sensor signal deviates from the first sensor signal template by more than a 
Regarding claim 65, Lanfermann includes exchange of control messages between the local electronics and the remote monitor, as in at least [0030] of Lanfermann, in which a remote user selects a sensor signal to be monitored which constitutes a control message.  Lanfermann is not specific to transmitting identification messages; however, Behar further teaches that the local electronics (LDU) and remote monitor (external monitoring facilities) “exchange identification and control messages,” as in [0059].  It would have further been obvious to those skilled to incorporate the teachings to exchange identification information in order to “provide to their receivers the identity and type of the broadcaster,” as taught by Behar in [0059].
Regarding claim 68, in addition to the physiological sensors cited from Lanfermann, a spatial parameter sensor is provided in the form of movement sensor 6.  A spatial parameter signal representative of detected motion is transmitted between the sensor and the local electronics.  See at least [0012] in which movements are assessed along with "orientation of the person's limbs in space."  
Regarding claim 71, while Lanfermann teaches wireless transmission of data, as cited with respect to at least independent claim 58, there is no disclosure of transmitting to a mobile device; however, Behar is specific to wirelessly transmitting data to external monitoring facilities, and specifies that external monitoring facilities “can be packaged similarly to handheld devices [and] personal digital assistants,” as in [0054], each of which constitute a “mobile” as claimed.  It would have been obvious to those skilled to incorporate transmission of data to a handheld or other remote device, for each of use and access so that monitoring may be 
Regarding claim 72, the warnings and assessing of deviation from signal templates are applicable to both movement sensor 6 data and data from physiological sensors 7-9, as cited above.  The range of signal deviation defining an abnormal condition corresponds to the claimed "adverse physiological parameters."
Regarding claims 74 and 75, the wearable garment of the modified Lanfermann may be either a shirt or vest, as from Behar at [0033] and shown in Fig. 1C.  It would have been obvious to provide the garment as a shirt as this is generally an article worn by a person engaged in activity and therefore the garment can be a replacement for a garment that is typically worn, rather than worn in addition to the usual exercise attire.  Alternately, it would have been obvious to provide the garment as a vest, as this would allow the person to don the garment over their usual exercise attire, for example.

Claim 67 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lanfermann et al. in view of Behar et al., as applied to claim 58, and further in view of Thagard et al. (US 2001/0043164).
The fitness monitoring system resulting from the combination of Lanfermann and Behar specifies that the LDU includes a display 91, as in [0089].  While the LDU may optionally be incorporated into the garment as wearable electronics, as cited from [0039], neither Lanfermann nor Behar is specific to details regarding the garment itself including a display.  However, in the same general field of wearable devices incorporating sensors, Thagard teaches a vest which 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793